DETAILED ACTION
Claim Rejections - 35 USC § 102 and 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10-14 and 18-30 are rejected under 35 U.S.C. 103 as being unpatentable over Nakaya US 2003/0010813 in view of Tsuge US 6639171.
  Regarding claim 10, Nakaya discloses a connection comprising:
	a connection wire 222 having an insulation 242; and
	a stud-shaped metallic connection element 230,
	wherein the connection wire is wound in a plurality of turns around the connection element (see e.g., figures 10, 11, 12, 14, etc.), and
	wherein the turns comprise a first wire section (dense part 243 through distal end 224), in which the connection wire is insulation-stripped (see e.g., paragraph 0112), and 
a second wire section (at lead line 222 in figure 14, showing insulation 242, and extending toward the bobbin Wa), in which the insulation is present, and
a solder covering all turns in the first wire section.  
“The wire dense part 243 close to the tip end 231 of the terminal 230 is dense with the bare lead wire 222. The solder sphere 290 covers the wire dense part 243 at the tip end 231 of the conductive terminal 230 and the leading end portion of the lead wire 222.”  Nakaya paragraph 0112.   
To the extent that figure 18 of Nakaya may arguably confer ambiguity to whether the solder sphere 290 covers the wire dense part 243, Tsuge teaches a similar connection including an insulation stripped portion of wound wire being covered by molten metal (“Thus, the wound portion 13, from which the heat resistant coating has been removed, is covered with the molten portion 14.” Col. 5, lines 35-45) and the insulated portion of the wire is not covered by molten metal (col. 5, lines 1-6).  
It would have been obvious to have solder cover all the turns in the first wire  section as taught in both Nakaya and Tsuge.  The reason for doing so would have been to ensure and effective electrical connection between the wire and terminal as known in the art.
	Per claim 11, the first and the second wire sections each comprises one turn.
	Per claim 12 the first wire section is soldered (at 290) or welded to the connection element.
	Per claim 13, the connection element is connected to an electrical component 200 by the connection wire, wherein the turns are arranged in a row around the connection element, wherein one turn of the second wire section is arranged at an end of the row of turns at which the connection wire is routed out from the connection element to the electrical component.
	Per claim 14, the electrical component is an inductance (i.e., a component with the property of inductance). 
	Per claim 18, the electrical component is a coil.
Regarding claim 19, Nakaya does not specify that the connection wire comprises a high-temperature-resistant wire insulation.  Tsuge discloses a similar device and specifies that the wire 11 is high temperature heat resistant (col. 2, lines 40-55).  It would have been obvious to use a high-temperature-resistant wire insulation on the Nakaya device as taught in Tsuge.   The reason for doing so would have been to use the device in a high temperature environment as taught in Tsuge (col. 2, lines 40-55).
	Per claim 20, the connection wire incorporates copper (paragraph 0093) or aluminum as a conductor material.
	Per claim 21, the insulation-stripped wire section is located at one end of the wire.
	Regarding claim 22, Nakaya discloses a connection comprising:
	a connection wire 222 having an insulation 242;
	a stud-shaped metallic connection element 230,
	wherein the connection wire is wound in a plurality of turns around the connection element (see e.g., figures 10, 11, 12, 14, etc.), and
	wherein the turns comprise a first wire section, in which the connection wire is insulation-stripped (dense part 243 through distal end 224, see e.g., paragraph 0112), and 
a second wire section, in which the insulation is present (at lead line 222 in figure 14, showing insulation 242, and extending toward the bobbin Wa); and
	a solder covering at least one full turn in the first wire section.
“The wire dense part 243 close to the tip end 231 of the terminal 230 is dense with the bare lead wire 222. The solder sphere 290 covers the wire dense part 243 at the tip end 231 of the conductive terminal 230 and the leading end portion of the lead wire 222.”  Nakaya paragraph 0112.   
To the extent that figure 18 of Nakaya may arguably confer ambiguity to whether the solder sphere 290 covers the wire dense part 243, Tsuge teaches a similar connection including an insulation stripped portion of wound wire being covered by molten metal (“Thus, the wound portion 13, from which the heat resistant coating has been removed, is covered with the molten portion 14.” Col. 5, lines 35-45) and the insulated portion of the wire is not covered by molten metal (col. 5, lines 1-6).  
It would have been obvious to have solder cover all the turns in the first wire  section as taught in both Nakaya and Tsuge.  The reason for doing so would have been to ensure and effective electrical connection between the wire and terminal as known in the art.
	Per claim 23 the first and the second wire sections each comprises one turn.
	Per claim 24, the first wire section is soldered or welded to the connection element.
	Per claim 25 the connection element is connected to an electrical component 200 by the connection wire, wherein the turns are arranged in a row around the connection element, wherein one turn of the second wire section is arranged at an end of the row of turns at which the connection wire is routed out from the connection element to the electrical component.
	Per claim 26, the electrical component is an inductance (i.e., a component with the property of inductance). 
Per claim 27, the electrical component is a coil. 
Regarding claim 28, Nakaya does not specify that the connection wire comprises a high-temperature-resistant wire insulation.  Tsuge discloses a similar device and specifies that the wire 11 is high temperature heat resistant (col. 2, lines 40-55).  It would have been obvious to use a high-temperature-resistant wire insulation on the Nakaya device as taught in Tsuge.   The reason for doing so would have been to use the device in a high temperature environment as taught in Tsuge (col. 2, lines 40-55).
	Per claim 29, the connection wire incorporates copper (paragraph 0093) or aluminum as a conductor material.
	Per claim 30, the insulation-stripped wire section is located at one end of the wire.

Response to Arguments
Applicant argues that Nakaya does not disclose the soldering covering all the turns of insulation stripped section.  Nakaya in fact specifically discloses this limitation.  “The wire dense part 243 close to the tip end 231 of the terminal 230 is dense with the bare lead wire 222. The solder sphere 290 covers the wire dense part 243 at the tip end 231 of the conductive terminal 230 and the leading end portion of the lead wire 222.”  Nakaya paragraph 0112.   Tsuge further discloses this same feature as set out above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS N GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached Monday – Friday 8:00AM – 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSS N GUSHI/             Primary Examiner, Art Unit 2833